Citation Nr: 0516045	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  04-01 718	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs
(VA) Medical Center in Decatur, Georgia


THE ISSUE

Entitlement to payment or reimbursement for search and rescue 
mission expenses.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and veteran



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from February 1996 to 
April 1997.  The appellant is the veteran's mother and 
custodian.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Medical Center in Decatur, Georgia.  


FINDING OF FACT

Search and rescue expenses were incurred on June 27 and 28, 
2001, in an effort to locate the veteran; these expenses did 
not involve providing the veteran medical care or transport 
to a medical facility.  


CONCLUSION OF LAW

Payment for search and rescue mission expenses is barred as a 
matter of law.  38 U.S.C.A. §§ 1725, 1728, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 17.120, 17.1000, 17.1003 
(2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, payment or reimbursement of expenses for hospital 
care and other medical services not previously authorized is 
covered under the provisions of 38 U.S.C.A. Section 1728 and 
38 C.F.R. Section 17.120 where the medical services in 
question are related to a service-connected disability.  
38 U.S.C.A. Section 1725 and 38 C.F.R. Sections 17.1000, 
17.1002 and 17.1003 govern where the medical care in question 
is for a nonservice-connected disability.  In each 
circumstance, payment or reimbursement of expenses must be 
for expenses of medical care provided in a hospital or 
expenses relating to the transport of the veteran to a 
hospital.  

The record reflects that on June 27, 2001, the veteran was 
rock climbing when he fell and sustained multiple injuries.  
The appellant testified during a July 2004 personal hearing 
before the Board that on the day of the veteran's rock 
climbing accident, rescue attempts were stopped because of a 
severe lightening storm, that the veteran was unconscious and 
in shock when he was found the following day.  He was 
transported to a private hospital and then to a VA facility 
on June 28, 2001.  

Expenses for which payment or reimbursement are sought are 
related to the search and rescue operations performed on 
June 27 and 28, 2001.  They are not related to the veteran's 
transport to the private facility or subsequent medical care 
at that private facility.  

VA has no authority provided under governing statute and 
regulation that would permit payment or reimbursement for 
search and rescue expenses.  Because there is no authority 
for payment of such expenses the appellant's claim must be 
denied due to an absence of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The Board acknowledges the 
appellant's assertion that she believes that VA has a 
discretionary fund to pay and/or reimburse expenses such as 
those in question, however, a review of the governing law 
reveals that no such fund exists.

Where the law is determinative of the issue on appeal, there 
is no further evidence to be developed.  Accordingly, the 
Board finds that the provisions of the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. (West 
2002), are not applicable to this claim because the appeal 
turns on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) specifically found in Manning that 
the VCAA can have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  Also see Smith v. Gober, 14  Vet. App. 227 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Consequently, the Board is not required to address efforts to 
comply with the VCAA with respect to the issue here on 
appeal.


ORDER

Payment or reimbursement for search and rescue mission 
expenses is denied.  



	                        
____________________________________________
	KRISTI BARLOW
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


